                     Case 20-50527           Doc 1      Filed 02/18/20        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE



In re:                                                    Chapter 11

BOY SCOUTS OF AMERICA AND                                 Case No. 20-10343 (___)
DELAWARE BSA, LLC,1
                                                          Joint Administration Pending
                          Debtors.

BOY SCOUTS OF AMERICA,

                          Plaintiff,                      Adv. Pro. No. 20-_____ (___)

           v.

A.A., et al.,2

                          Defendants.


                    DOCUMENT TO BE KEPT UNDER SEAL
            ADVERSARY VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF




1
         The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
         identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
         The Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
2
         A full list of the Defendants in this adversary proceeding is included in redacted form on Exhibit A
         attached hereto to protect the privacy interests of abuse victims. An unredacted version of this Complaint
         and Exhibit A hereto will be served on each Defendant’s counsel.
                Case 20-50527   Doc 1   Filed 02/18/20   Page 2 of 2




Dated: February 18, 2020            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Derek C. Abbott
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Joseph C. Barsalona II (No. 6102)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            jbarsalona@mnat.com
                                            ptopper@mnat.com
                                            emoats@mnat.com

                                    – and –

                                    SIDLEY AUSTIN LLP
                                    James F. Conlan (pro hac vice pending)
                                    Thomas A. Labuda (pro hac vice pending)
                                    Michael C. Andolina (pro hac vice pending)
                                    William A. Evanoff
                                    Matthew E. Linder (pro hac vice pending)
                                    One South Dearborn Street
                                    Chicago, Illinois 60603
                                    Telephone: (312) 853-7000
                                    Email: jconlan@sidley.com
                                           tlabuda@sidley.com
                                           mandolina@sidley.com
                                           wevanoff@sidley.com
                                           mlinder@sidley.com

                                    – and –

                                    SIDLEY AUSTIN LLP
                                    Jessica C. K. Boelter (pro hac vice pending)
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Telephone: (212) 839-5300
                                    Email: jboelter@sidley.com

                                    PROPOSED COUNSEL TO THE DEBTORS
                                    AND DEBTORS IN POSSESSION



                                        -2-
